Exhibit 10.06

 

Amended and Restated

As of January 1, 2005

PRAXAIR, INC.

DIRECTOR’S FEES DEFERRAL PLAN

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 


SECTION 1.  PURPOSE, PARTICIPATION

 

(a)           Purpose: The purpose of this Director’s Fees Deferral Plan (the
“Plan”) is to enable Praxair, Inc. (the “Corporation”) to attract and retain
Directors of outstanding ability by providing them with a mechanism to defer and
accumulate Director’s fees, meaning (1) the retainer, (2) fees for attendance at
meetings of the Board of Directors and Board committees of the Corporation, (3)
fees for additional or special services as Directors and (4) other compensatory
payments made to Directors by the Corporation in connection with their service
as Directors.

 

(b)           Participation:  This Plan extends to Directors of the Corporation
not employed by the Corporation or any subsidiary.

 


SECTION 2.  PAYMENT OF DEFERRED AMOUNTS

 

(a)           Deferral Election:  At any time prior to the beginning of a
calendar year, a Director may elect that all or any specified portion of the
Director’s fees to be earned during such calendar year be credited to a
Director’s Cash Account and/or a Director’s Stock Unit Account maintained on
such Director’s behalf in lieu of payment (a “Deferral Election”).  A Director
may also make a Deferral Election during the 30 days following the date on which
a Director first becomes eligible to receive Director’s fees, although any
Deferral Election made pursuant to this sentence will apply only to all or any
specified portion of the Director’s fees earned thereafter.  Each Deferral
Election must be submitted to the Secretary of the Corporation in writing, and
will be deemed to authorize deferral to only a Director’s Cash Account except to
the extent deferral to a Director’s Stock Unit Account is expressly specified.

 

(b)           Effect of Deferral Election:  Pursuant to such Deferral Election,
the Corporation (i) will not pay the Director’s fees covered thereby and (ii)
will make payments in accordance with the Deferral Election and this Section 2.

 

(c)           Payment Commencement Event.  At the time of making the Deferral
Election, a Director will designate as a “Payment Commencement Event” either (1)
the termination of the Director’s service as a Director of the Corporation (or
any successor) or (2) the Director’s

 

1

--------------------------------------------------------------------------------


 

attainment of an age, not to exceed 75, specified by the Director. A Director
may also elect that, notwithstanding any other election made by him pursuant to
this Section 2, in the event that the Director terminates service as a Director
of the Corporation within one year following a “Change of Control” (as defined
in Section 5(h)), the Payment Commencement Event for payments from a deferral 
account will be the termination of the Director’s service as a Director.

 

(d)           Payment.  Payment of amounts deferred pursuant to the Deferral
Election will commence on the last business day of the calendar quarter in which
the Payment Commencement Event (either as originally designated or as deferred
pursuant to clause (1) of Section 2(e)) occurs.  Payments from a deferral
account will be made in a lump sum (in cash or stock as provided in this Plan)
unless a timely election of an installment payment schedule pursuant to clause
(2) of Section 2(e) has been made.

 

(e)           Additional Deferrals.  A Director may also (1) elect to defer the
Payment Commencement Event to a later date specified by the Director (but not
later than attainment of age 75), and/or (2), for Payment Commencement Events
other than a Change of Control, elect that (i) payment from the Director’s Cash
Account be made in a number of approximately equal annual cash installments,
and/or (ii) payment from the Director’s Stock Unit Account be made in a number
of annual installments, each of an approximately equal number of Stock Units.
Such installment payments shall be made over a period of time specified by the
Director, but not to exceed 15 years.  Such elections may be made at any time
until 12 months before the Payment Commencement Event designated pursuant to
Section 2(c) and must provide for an additional deferral period of at least five
years from the previous Payment Commencement Event. Each such election must be
submitted to the Secretary of the Corporation in writing.  A Director may make
no more than one election pursuant to clause (1) in any calendar year.  An
election of an installment payment schedule pursuant to clause (2) is
irrevocable except as provided in Section 2(g).

 

(f)            Renewal of Elections.  Once a Deferral Election and designation
of a Payment Commencement Event has been made, it will be automatically applied
to Director’s fees earned in all subsequent calendar years unless the Director
changes or revokes either such election or designation.  Each such change or
revocation must be submitted to the Secretary of the Corporation in writing. 
However, except as provided in Section 2(e), each Deferral Election and

 

2

--------------------------------------------------------------------------------


 

designation of Payment Commencement Event is irrevocable as to Director’s fees
earned prior to the calendar year next following any change or revocation.

 

(g)           Renewal of Installment Election.  An election of an installment
payment schedule will automatically apply to amounts credited to a deferral
account in each succeeding calendar year unless, prior to the commencement of
such calendar year, the Director elects to change or revoke such installment
payment schedule election, in which case his/her new election will control only
with respect to amounts credited during calendar years following such new
election.

 

(h)           Disability.  In the event a Director becomes disabled, the payment
commencement date and/or payment schedule with respect to a balance in a
deferral account may be accelerated by the Plan Committee, in its sole
discretion.  ‘Disabled’ means unable to engage in any substantial gainful
activity because of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted, or can be expected
to last, for a continuous period of twelve (12) months or longer.

 

(i)            Death.  A Director may designate a beneficiary (and change such
beneficiary, from time to time) for payment of any balance of the deferral
account at the Director’s death.  Upon a Director’s death, any balance in the
deferral account (including amounts credited to such account as specified in
Section 3(b) and Section 4(b)) will be paid to the deceased Director’s
beneficiary at the end of the first calendar quarter which ends at least 30 days
after the Director dies. If no beneficiary has been designated, the Director’s
estate will be deemed the beneficiary, and any payments pursuant to this Section
2(i) will be paid, either at the end of the first calendar quarter which ends at
least 30 days after appointment of the deceased Director’s legal representative,
or such earlier date as may be determined by the Plan Committee, in its sole
discretion.

 

(j)            Mandatory Deferrals.   The Board of Directors may, from time to
time, determine that certain payments made to Directors shall be mandatorily
deferred under this Plan.  If, in conjunction with such determination, the Board
specifies the deferral account(s) to which such payment shall be credited or the
Payment Commencement Event applicable to such deferral, then such specifications
shall be applied to the deferral as if the recipient Director had made a timely
Deferral Election with respect to such payment under Section 2(a) and had
designated a Payment Commencement Event under Section 2(c).  With respect to any
such mandatory deferral, the

 

3

--------------------------------------------------------------------------------


 

Board may also specify restrictions on changes or revocations of Deferral
Elections (or deemed Deferral Elections) and Payment Commencement Event
designations under Section 2(f), in which event Section 2(f) shall be
inoperative as to such mandatory deferral to the extent of the specified
restrictions.

 

Section 3.  Credits and Debits to Director’s Cash Account

 

(a)           Principal.  The Corporation will create and maintain on its books
a Director’s Cash Account for each Director who has made a Deferral Election to
such an account under Section 2(a).  The Corporation will credit to such account
the amount of any Director’s fee which would have been paid to the Director but
for such Deferral Election, as of the date the fee would have otherwise been
payable.

 

(b)           Interest.  At the end of each calendar quarter, regardless of
whether any other credits are then made to the Director’s Cash Account or
whether the Director is then a Director,  the Corporation will also credit to
the Director’s Cash Account a sum which is equal to the product of (i) the
average daily balance in the Director’s Cash Account for the quarter (without
regard to any debits made at the end of such quarter), times (ii) one-fourth of
the annual Base Rate (prime rate) for corporate borrowers quoted by J. P. Morgan
Chase (or any successor thereto) of New York  as of the first business day of
the quarter.

 

(c)           Debits.  At the end of each calendar quarter, the Corporation will
make a payment if required under the payment schedule for such Director’s Cash
Account and will debit the Director’s Cash Account for the amount thereof. 
Payment with respect to a Director’s Cash Account will be in cash only.

 

(d)           Mid-quarter Payments.  If Payment is to be made other than at the
end of a calendar quarter in accordance with a determination pursuant to Section
2(h) or to Section 2(i), prior to such payment, the Corporation will credit to
the Director’s Cash Account an amount equal to the product of (i) the average
daily balance In the Director’s Cash Account for the period from the beginning
of the calendar quarter to the date of payment (without regard to any debits to
be made upon such payment), times (ii) a fraction of the annual Base Rate (prime
rate)  for corporate borrowers quoted by J. P. Morgan Chase (or any successor
thereto) as of the first business day of the quarter, the numerator of which is
the number of days in the period described in clause (i), and the denominator of
which is 365.

 

4

--------------------------------------------------------------------------------


 

Section 4.  Credits and Debits to Director’s Stock Unit Account

 

(a)           Stock Units.  The Corporation will create and maintain on its
books a Director’s Stock Unit Account for each Director who has made a Deferral
Election under Section 2(a) and expressly specifies deferral to such an
account.  The Corporation will credit to such account the number of Stock Units
equal to the number of shares of the Corporation’s common stock that could be
purchased with the amount of any Director’s fee which would have been paid to
the Director but for such Deferral Election, as of the date the fee would have
otherwise been payable.  The number of Stock Units will be calculated to three
decimals by dividing the amount of the Director’s fee as to which a Director’s
Stock Unit Account Deferral Election was made by the closing price of the
Corporation’s common stock as reported on the New York Stock Exchange as of the
date the fee would have otherwise been payable.

 

(b)           Dividends.  As of the date any dividend is paid to holders of
shares of the Corporation’s common stock, each Director’s Stock Unit Account,
regardless of whether the Director is then a Director, will be credited with
additional Stock Units equal to the number of shares of the Corporation’s common
stock that could have been purchased with the amount which would have been paid
as dividends on that number of shares (including fractions of a share to three
decimals) of the Corporation’s common stock equal to the number of Stock Units
attributed to such Director’s Stock Account as of the record date applicable to
such dividend.  The number of additional Stock Units to be credited will be
calculated to three decimals by dividing the amount which would have been paid
as dividends by the closing price of the Corporation’s common stock as reported
on the New York Stock Exchange as of the date the dividend would have been
paid.  In the case of dividends paid in property other than cash, the amount of
the dividend shall be deemed to be the fair market value of the property at the
time of the payment of the dividend, as determined in good faith by the Plan
Committee.

 

(c)           Debits and Calculation of Payments.  The Corporation will debit
the Director’s Stock Unit Account for Stock Units as required under the payment
schedule for such Director’s Stock Unit Account.  Payment with respect to whole
Stock Units will be in shares of the Corporation’s common stock only, at the
rate of one share of common stock per Stock Unit.  Until such time as shares
have been listed on The New York Stock Exchange for issuance under this Plan,
only Treasury shares shall be used for such payment.  With respect to fractional
Stock Units, payment will be made in cash only, and calculated by multiplying
the fractional number of

 

5

--------------------------------------------------------------------------------


 

the Stock Unit to be debited by the closing price of the Corporation’s common
stock as reported on the New York Stock Exchange as of the last business day of
the week preceding the week of the date the Stock Units are payable.  Should
payment with respect to Stock Units be made after the record date, but before
the payment date applicable to a dividend paid to holders of shares of the
Corporation’s common stock, Stock Units credited a Director’s Stock Unit Account
in consequence of such dividend payment will be calculated as cash payments and
paid within thirty days of such credit.

 

(d)           Adjustment.  If at any time the number of outstanding shares of
the Corporation’s common stock is increased as the result of any stock dividend,
stock split, subdivision or reclassification of shares, the number of Stock
Units with which each Director’s Stock Unit Account is credited will be
increased in the same proportion as the outstanding number of shares of the
Corporation’s common stock is increased.  If the number of outstanding shares of
common stock is decreased as the result of any combination, reverse stock split
or reclassification of shares, the number of Stock Units with which each
Director’s Stock Unit Account is credited will be decreased in the same
proportion as the outstanding number of shares of the Corporation’s common stock
is decreased.  In the event the Corporation is consolidated with or merged into
any other corporation and holders of shares of the Corporation’s common stock
receive shares of the capital stock of the resulting or surviving corporation,
there shall be credited to each Director’s Stock Unit Account, in lieu of the
extant Stock Units, new Stock Units in an amount equal to the product of the
number of shares of capital stock exchanged for one share of the Corporation’s
common stock upon such consolidation or merger, and the number of Stock Units
with which such account then is credited.  If, in such a consolidation or
merger, holders of shares of the Corporation’s common stock receive any
consideration other than shares of the capital stock of the resulting or
surviving corporation or its parent corporation, the Plan Committee will
determine any appropriate change in Director’s Stock Unit Accounts.

 

Section 5.  Unfunded Arrangement

 

(a)           Neither this Plan nor any deferral account will be funded; a
deferral account and all entries thereto constitute bookkeeping records only and
do not relate to any specific funds or shares of the Corporation.  Payments due
with respect to balances in a deferral account will be made from the general
assets of the Corporation, and the right of any participant to receive future
payments under this Plan’s provisions will be an unsecured claim against such
assets.

 

6

--------------------------------------------------------------------------------


 

Section 6.  Administration

 

(a)           Plan Committee.  The Plan will be administered by a Plan
Committee, which will be the Governance and Nominating Committee of the Board of
Directors of the Corporation, or such other Committee as may be appointed by the
Board of Directors of the Corporation, and may include Directors who have
elected to participate in the Plan.  No member of the Plan Committee will be
liable for any act done or determination made in good faith.

 

(b)           Committee Determination Final.  The construction and
interpretation of any provision of the Plan by the Plan Committee, and a
determination by the Plan Committee of the amount of any deferral account, will
be final and conclusive.

 

(c)           Amendments.  The Corporation, subject to approval of its Board of
Directors, reserves the right to terminate, modify or amend this Plan, effective
prospectively as of the first day of any calendar quarter; provided, however,
that the Plan will not be subject to termination, modification or amendment with
respect to any balance of a deferral account and rights therein, including the
right to future interest pursuant to Section 3(b) and future dividends pursuant
to Section 4(b), unless the affected Director consents.

 

(d)           Non-Alienation.  No Director (or estate of a Director) will have
power to transfer, assign, anticipate, mortgage or otherwise encumber any rights
or any amounts payable hereunder; nor will any such rights or payments be
subject to seizure for the payment of any debts, judgments, alimony, or separate
maintenance, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise.

 

(e)           Expenses.  The expenses of administering the Plan will be borne by
the Corporation and not be charged against any deferral account.

 

(f)            Withholding.  The Corporation may deduct from all cash payments
any taxes required to be withheld with respect to such payments.  In order to
enable the Corporation to meet any applicable federal, state or local
withholding tax requirements arising as a result of payments made hereunder in
the form of stock, a Director shall pay the Corporation the amount of tax to be
withheld or may elect to satisfy such obligation by having the Corporation
withhold shares that otherwise would be delivered to the Director pursuant to
the deferral account payment for which the tax is being withheld, by delivering
to the Corporation other shares of common

 

7

--------------------------------------------------------------------------------


 

stock of the Corporation owned by the Director prior to the payment date, or by
making a payment to the Corporation consisting of a combination of cash and such
shares of common stock.  Such an election shall be made prior to the date to be
used to determine the tax to be withheld.  The value of any share of common
stock to be withheld by, or delivered to, the Corporation pursuant to this
Section 6(f) shall be the closing price of the Corporation’s common stock as
reported on the New York Stock Exchange on the date to be used to determine the
amount of tax to be withheld.

 

(g)           Effect of IRS Determination.  If any amounts deferred pursuant to
the Plan are found in a “determination” (within the meaning of Section 1313(a)
of the Internal Revenue Code of 1986, as amended) to have been includible in
gross income by a Director prior to payment of such amounts from his/her
deferral account, such amounts will be immediately paid to such Director,
notwithstanding elections pursuant to Section 2.

 

(h)           Change of Control.  A “Change of Control” means the occurrence of
any one of the following events with respect to the Corporation:

 

(i) individuals who, on January 1, 2005, constitute the Board (the“Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to January 1, 2005,
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Corporation in which such person is
named as a nominee for director, without objection to such nomination) shall be
an Incumbent Director;

 

(ii)           any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes owner, as defined in
IRS Code Section 318(a), of securities of the Corporation representing 35% or
more of the combined voting power of the Corporation’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (ii)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions:  (A) by the Corporation or any subsidiary, (B) by any employee
benefit plan sponsored or maintained by the Corporation or subsidiary, (C) by
any underwriter temporarily holding securities  pursuant to an offering of such
securities;

 

8

--------------------------------------------------------------------------------


 

(iii)         any person, (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
person) assets from the Corporation that have a total gross fair market value
equal to or more than 40 percent of the total gross fair market value of all of
the assets of the Corporation immediately prior to such acquisition(s);
provided, however, that a transfer of assets by the Corporation is not treated
as a Change in Control if the assets are transferred to (A) a shareholder of the
Corporation (immediately before the asset transfer) in exchange for or with
respect to its stock; (B) an entity, 50 percent or more of the total value or
voting power of which is owned, directly or indirectly, by the Corporation; (C)
a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent of more of the total value or voting power of all
outstanding stock of the Corporation; or (D) an entity, at least 50 percent of
the total value or voting power of which is owned, directly or indirectly, by a
person described in the previous subsection (C).  For purposes of this
paragraph, (1) gross fair market value means the value of the assets of the
Corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets, and (2) a person’s status
is determined immediately after the transfer of the assets.

 

(i)            Stock Unit Status.  Stock Units are not, and do not constitute,
shares of the Corporation’s common stock, and no right as a holder of shares of
the Corporation’s common stock devolves upon a Director by reason of
participation in this Plan.

 

IN WITNESS WHEREOF, Praxair, Inc. has caused this document to be executed as of
the 1st day of January, 2005.

 

 

 

PRAXAIR, INC.

 

 

 

 

 

 

 

By:

/s/ James T. Breedlove

 

 

James T. Breedlove

 

Vice President, General Counsel and
Secretary

 

9

--------------------------------------------------------------------------------